Citation Nr: 9923045	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-31 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and Roger Struck


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from May 19, to September 
22, 1977.

The veteran has previously been denied entitlement to service 
connection for a psychiatric disability by the RO and the 
Board of Veterans' Appeals (Board).  The most recent decision 
denying this claim--prior to the decision currently on 
appeal--was promulgated by the Board in September 1992, on 
the basis that no new and material evidence had been 
presented to reopen.

This appeal stems from a February 1994 rating decision of the 
RO that denied the claim, again on the basis that no new and 
material evidence had been submitted, although the merits of 
the claim itself were discussed.  The RO apparently again 
handled this claim on the merits in a January 1999 
supplemental statement of the case.  The Board has an 
independent obligation to determine whether new and material 
evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167 
(1996); Fossie v. West, 12 Vet. App. 1 (1998).  As will 
become apparent infra, the Board finds new and material 
evidence has been submitted and that this claim is well 
grounded.  Thus, the evidence will be discussed herein in 
chronological order, rather than in the order received.  
Since the RO, however, has essentially adjudicated the 
question on the merits as noted supra, there is no prejudice 
to the veteran for the Board also to decide this claim upon 
the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Evidence submitted since the February 1992 Board decision 
relates to whether the veteran had a psychiatric disability 
in service or whether, if such preexisted service, it was 
aggravated therein.

3.  Evidence received since that prior decision bears 
directly and substantially upon the claim, and is so 
significant that it must be considered in order to decide the 
claim fairly.

4.  Service medical records show that the veteran did not 
have a psychiatric disability during service.

5.  Medical evidence submitted in conjunction with the 
current claim has expressed the opinion that the veteran's 
inservice experiences aggravated a psychiatric disability 
which was present prior to service.

6.  Other postservice medical evidence which is based on a 
thorough review of the medical records indicates that any 
finding of aggravation is speculative and not based upon the 
evidence of record.

7.  The preponderance of the evidence establishes that a 
psychiatric disability neither began nor increased in 
severity in service.


CONCLUSIONS OF LAW

1.  New and material evidence having been presented, the 
claim of entitlement to service connection for a psychiatric 
disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1998).

2.  Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 
1153, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The May 1977 entrance examination report reveals that the 
veteran was psychiatrically normal.  An inservice evaluation 
from September 1977 states that the veteran had had trouble 
with discipline.  He denied prior psychiatric problems.  The 
impression was of no psychiatric disorder.  Another 
evaluation from later that month indicates that the medical 
records had been reviewed and that the veteran had no 
incapacitating mental and/or physical defects.

Records of multiple private hospitalizations and treatment 
from the Mendota Mental Health Institute and from the 
Milwaukee County Mental Health Complex, from May 1979 to July 
1997, have been obtained.  A May to June 1979 hospitalization 
at that latter facility is the first documented psychiatric 
hospitalization of record.  At that time the veteran was 
diagnosed with an acute exacerbation of chronic paranoid 
schizophrenia.  A March 1980 Social Security Administration 
form contains the diagnosis of schizophrenia, paranoid type, 
from two examiners, but reveals no date of onset.  During an 
April to July 1983 hospitalization at Mendota, the veteran 
was diagnosed with bipolar affective disorder.

A November 1990 letter from Robert D. Miller, M.D. notes the 
veteran's report that a May to June 1979 hospitalization was 
his first psychiatric evaluation or treatment.  On that 
admission, it was noted that the veteran had been confused 
and frightened, was demonstrating loose associations and was 
claiming to have "special powers".  Thereafter, the veteran 
had most frequently been diagnosed with bipolar disorder, 
manic type.  It was stated that he had apparently not been 
evaluated psychiatrically during service.  It appeared to the 
physician, within a reasonable medical certainty, that the 
veteran had been suffering from a major mental disorder, 
bipolar disorder, manic type, during service.  Since the 
pattern of disruptive behavior clearly began prior to service 
and continued virtually unabated through it until the veteran 
was first provided psychiatric treatment, the physician was 
convinced that, at the time of service and afterwards,  the 
veteran had an affective disorder, or possibly schizophrenia.

At a March 1992 RO hearing the veteran's representative first 
argued that the veteran's problems had been present prior to 
service, but that the condition was aggravated therein.  The 
veteran related problems he had following his freshman year 
in high school, but indicated that on about the 30th or 40th 
day of boot camp he "just started acting weird."  When 
asked about any change in his behavior, the veteran indicated 
that his behavior was "basically the same" in service as it 
was prior to service.  He first indicated that his behavior 
was also the same after service, but then indicated that it 
had worsened since active duty, such as in 1979 when he was 
hospitalized.  Towards the end of the hearing, the veteran's 
representative argued that the veteran's psychiatric problems 
had their inception during service.

In a January 1994 letter, William Bauer, M.D. stated that the 
first indication of the veteran's mental illness occurred in 
May of 1979 with the diagnosis of manic-type bipolar 
disorder.  Dr. Bauer stated that the assumption that the 
veteran had been free of a psychiatric disorder prior to May 
1979 and after service was a distortion of the facts.  The 
veteran had a chronic paranoid condition which appeared to 
have begun sometime in high school, resulting in a 
disintegration of personality.  Under the stress of service, 
i.e. having to follow orders and to obey his superiors, etc., 
under his delusional state, would cause the veteran to 
decompensate.  The veteran had to "adapt a new type of 
adjustment to cope with his felt inferiority feelings, and 
quickly had developed a problem of delusional thinking", it 
was stated.  The physician opined that the veteran was 
suffering from chronic paranoid schizophrenia incurred before 
service, and thus aggravated while serving in boot camp.

At an August 1994 RO hearing the veteran's psychologist, 
Roger Struck, testified that in service, the veteran would 
just "go off" and become extremely temperamental when he 
felt he was being persecuted.  The defective attitude that 
was noted in service, the psychologist indicated, was not 
really a psychiatric diagnosis; he felt, in essence, that the 
veteran's condition should have been explored further.  The 
psychologist posited that prior to service, the veteran did 
not become as belligerent and hostile.  The psychologist was 
unaware of any psychiatric treatment prior to May 1979, but 
believed that a good psychiatrist would have "picked it up" 
[earlier] and given the veteran some medication.

The veteran's claims file was reviewed by a VA physician in 
May 1996.  A detailed history of the veteran's inservice 
problems and psychiatric history were recounted.  Apparently 
the veteran had been "reasonably well" for two years, but 
the physician noted that in May 1979 the veteran was 
hospitalized.  The examiner discounted the diagnoses of 
schizophrenia and believed that there was no reason to doubt 
the authenticity of the diagnosis of bipolar illness, manic 
type.  The physician noted the veteran's school problems but 
stated that there was no psychiatric evaluation which would 
substantiate a diagnosis of psychiatric illness during high 
school or during service.  He noted that the veteran himself, 
during the March 1992 hearing, acknowledged that his behavior 
was "basically the same" while in service versus prior to 
service, and that it only worsened after service.  Although 
there was clear evidence of disruptive and disrespectful 
behavior while in high school, there was no direct evidence 
which showed that the veteran had a diagnosed mental disorder 
prior to service.  The evidence of record did not support the 
direct diagnosis of a psychiatric disorder while on active 
duty.  Although disruptive behavior was shown, an evaluation 
showed in essence that no psychiatric disability existed.  
This was substantiated by the veteran's own testimony.  Since 
it could not be documented that a psychiatric disorder was 
actually incurred prior to service, it could not be stated 
with any degree of certainty that such was aggravated during 
service.  He noted that although the veteran's psychologist 
stated that the veteran was more belligerent and hostile in 
service, the veteran had stated the opposite.  There was no 
direct evidence that the veteran demonstrated signs and 
symptoms of either bipolar disorder or paranoid schizophrenia 
prior to or during service.  While it was theoretically 
possible that the veteran's disruptive behavior both in high 
school and service were prodromal signs of an underlying 
mental disorder, there was no evidence to support this 
theoretical possibility.  Since these mental disorders were 
more than likely of a biological order, he indicated, they 
become clinically demonstrable with natural progression.  
Based upon the actual evidence, there was nothing documented 
prior to, during, or immediately after service showing any 
mental illness.  The first documented information was from a 
hospitalization approximately two years after discharge.


II.  New and material evidence

Title 38 U.S.C.A. § 7104(b) provides that except as provided 
in 38 U.S.C.A. § 5108, when a claim is disallowed by the 
Board, the claim may not thereafter be reopened and allowed, 
and a claim based upon the same factual basis may not be 
considered."  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; see also 38 
U.S.C.A. § 7104(b); Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994); Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  Therefore, once a 
Board decision becomes final under section 7104(b), the Board 
does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett and Butler, both supra (when new and 
material evidence has not been submitted in a previously 
disallowed claim further analysis is neither required, nor 
permitted).  Fossie v. West, 12 Vet. App. 1 (1998).

Accordingly, in reviewing the veteran's claim, the Board is 
required to determine first whether new and material evidence 
had been submitted since the September 1992 final 
disallowance.  If not, the claim cannot be reopened.

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a).  Per that regulation, Hodge 
provides for a reopening standard which calls for judgments 
as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156; Fossie, supra.

Included in the evidence received since the Board's September 
1992 decision were detailed records of the May to June 1979 
private hospitalization at the Milwaukee County Mental Health 
Complex, along with records of subsequent hospitalizations 
there and at the Mendota Mental Health Institute.  
Additionally, the January 1994 statement of William Bauer, 
M.D., was received along with the May 1996 report from a VA 
physician.  These records, particularly Dr. Bauer's statement 
and the VA physician's report, clearly bear directly and 
substantially upon the issue at hand.  They are so 
significant that it would be clearly be unfair not to 
consider such evidence as sufficient to reopen the claim.  
Therefore, since new and material evidence has been 
submitted, the issue of entitlement to service connection for 
a psychiatric disorder is reopened.  Hodge.


III.  Well groundedness and merits of claim

After the Hodge test is applied and a case reopened, it must 
still be determined whether a well-grounded claim has been 
presented.  If so, then the claim must be adjudicated upon 
the merits.  Winters v. West, 12 Vet. App. 203 (1999); see 
Elkins v. West, 12 Vet. App. 209 (1999).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

In this case, the veteran has submitted postservice evidence 
that he had a psychiatric disorder in service, and that such 
was either actually incurred or aggravated therein.  There is 
no dispute that he currently has a psychiatric disorder, and 
some medical opinions of record relate the current 
psychiatric problems to service.  Therefore, this claim is 
well grounded and is properly adjudicated upon the merits.  
Caluza.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Presumptive provisions provide that if a psychosis becomes 
manifest to a degree of 10 percent within one year of 
separation from service, such disability will be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates than an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Initially in this case the Board notes that the veteran 
served on active duty, not upon active duty for training, per 
se, despite what has been alluded in some of the records.  
Thus the question of his eligibility to make use of the 
presumption of soundness is not at issue.  See Paulson v. 
Brown, 7 Vet. App. 466 (1995).  There is no evidence in the 
service medical records, however, of a psychiatric disability 
upon entrance to service, and there also no evidence therein 
of a psychiatric disability having an onset during service 
after entrance or upon separation.  The presumption of 
soundness is not at issue since no psychiatric disability was 
noted at any point during service.  The veteran has 
attempted, but not always consistently, to claim that his 
current psychiatric disability preexisted service but was 
merely aggravated therein.  To the extent that he has 
submitted medical evidence asserting that a psychiatric 
disability was present prior to service, such would rebut the 
presumption of soundness and require consideration of the 
presumption of aggravation.

The presumption of aggravation has not arisen in this case, 
however, because there was no worsening of a psychiatric 
disability shown in service.  Without evidence of a 
psychiatric disability in service, it is axiomatic that 
aggravation of a nonexistent entity cannot be shown.  To the 
extent that some postservice treatment providers have 
indicated that the veteran nonetheless had a psychiatric 
disability in service which worsened therein, such opinions 
are based either upon the veteran's own history (which he 
flatly contradicted during the March 1992 hearing and in 
service upon separation) or essentially upon pure 
speculation, as indicated in the September 1996 VA 
physician's opinion.  See LeShore v. Brown, 8 Vet.App. 406 
(1995) (a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(the Board is not required to accept physicians' opinions 
that are based upon an appellant's recitation of medical 
history); see also Kightly v. Brown, 6 Vet. App. 200 (1994).  
That September 1996 VA opinion successfully rebuts the 
opinion that found aggravation in that the VA opinion is 
consistent with the claims file--no evidence of record 
supports the conclusion that a psychiatric disability was 
present in service or for well over a year thereafter.  There 
no actual evidence showing that a compensable chronic 
psychosis was present within a year of separation, and no 
continuity of treatment after service either--there is a 
break in treatment prior to the May 1979 hospitalization.  
The VA physician had the benefit of those earlier private 
physicians' opinions, and yet rejected them as not being 
based upon the evidence of record.  The veteran has submitted 
nothing subsequent which would undermine the VA physician's 
opinion.  It is notable too that both Dr. Bauer and Dr. 
Struck provide diagnoses of schizophrenia, a condition which 
the veteran has not been shown to have recently.  The 
September 1996 VA opinion, however, is consistent with the 
record on this point.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Dr. Miller only indicates that a 
psychiatric disability was present during and after service 
(a point rejected as explained supra), but does not indicate 
that such was aggravated in service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence shows a psychiatric disability 
neither began in service or for more than a year thereafter.  
Service connection, therefore, is unwarranted for such a 
disability.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 
1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309.

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

